By Mr. Justice Hitchcock :
This was an action of debt on a promissory note. The declaration demands three hundred and eighty-eight dollars and six cents debt, and one hundred dollars damages. There was a judgment by default; and the clerk, under the statute, computed the debt, and damages, and judgment was rendered thereon for one hundred and forty eight dollars debt, and one. hundred and fifteen dollars damages.
*432Two errors are assigned;
I. That there is a variance between the endorsement of the cause of action on the writ, and the declaration in the date of the note, and
II. That the damages allowed are greater than those.claimed in. the writ and declaration. . •
I. As to the first assignment, it has been repeatedly decided, that this Court will not look at the endorsement of the writ, for the purpose of finding error to reverse a judgment.
II. As to the second, this Court decided, in the case of Dinsmore vs. Austil,a thatwhere the judgment is for a greater sum than that claimed in that declaration, it is error : there was also, in the case; an error in the calculation of interest.
In the case of Mc Whorter vs. Sayre & Sayre,b the damages claimed in the declaration were one hundred and thirty dollars, and the verdict of the jury was for two hundred and sixty eight dollars and ninety three cents : for this error the judgment was reversed.
It is conceived, that this case is distinguishable from the other two. Here, the aggregate amount -of the judgment is for less than the aggregate amount claimed in the declaration — the amount of the debt being for much less, and the damages for fifteen dollars more. The clerk, in making up the sums might have included the whole amount as debt, and-there would have been less than the amount claimed, as debt, in the declaration; and - -we do not think that when there is no error in the amount of the judgment, that we should reverse a case for any technical division of the sum' — the declaration being sufficient to cover the whole amount.
The judgment must, be affirmed.

 Ala. Rep. 89.


 2 Stewart225